Ellison, J.
(dissenting). — I do not agree to the foregoing opinion, and the question is of such importance to the mercantile interests of the state that I will state the reason of my objection.
The opinion overlooks the important fact that the statute of this state itself defines who shall be considered a peddler. So that definitions of a peddler drawn from other sources are of no assistance in arriving at a correct conclusion as to the character of the act committed by this defendant. Our statute is as follows: “Sec. 7211. Certain persons declared to be peddlers. Whoever shall deal in selling of patents, patent rights, patent or other medicines, lightning rods, goods, wares and merchandise, except books, charts, maps and stationery, by going from place to place to sell the same, is declared to be a peddler.;;.
*589It ought not to require any argument to show that, if defendant did what is described in this statute, then he is a peddler, and, therefore, the only question is, did he do any of the acts named in this statute? That is, did he deal in selling goods, wares and merchandise by going from place to place to sell the same? The testimony shows that he was going from house to house on foot offering to sell and selling to private families knives, forks, spoons, clocks, etc. He says he only sold by sample; that he exhibited his samples and took orders, which he sent in to Kansas City, Missouri, to be filled; that he afterwards delivered the articles and collected a part of the purchase money. And neither ought it to require any argument to show that such acts constituted sales. The sales were completed when part payment and delivery was made. Therefore, beyond question, the sales were made by the defendant, and he falls within our statutory definition of a peddler, regardless of how other definitions of that vocation would place him.
The truth of defendant’s claim that he was agent for a house in Kansas City may be conceded, and it will be of no benefit to him' in this prosecution. The peddler, whether agent or principal, must have the peddler’s license. State v. Downing, 22 Mo. App. 504; Commonwealth v. Gardner, 133 Pa. St. 284; State v. Emert, 103 Mo. 241.
There is no similarity whatever between this case and those decisions.of the supreme court of the United States which hold that a state cannot tax the goods, or the occupation of selling them, which have been imported in packages from other states, on the ground that it would be exercising a power to regulate interstate commerce, a power which belongs to congress alone. Nor does this case involve the avocation of what is known as a drummer. • A drummer is now well *590■understood to mean be who travels for a wholesale merchant, taking orders from retail dealers for goods to he shipped to them. And so the word is defined in Anderson’s Law Dictionary. The business of a •drummer, as thus understood, is not within the purview of the statute, nor does he fall within the scope of the evil which the statute was designed to regulate.
Though the question is not before us, and it is not necessary to express an opinion, yet it has been held that the regulation of a peddler who sells goods from other states is not a regulation of inter-state commerce, but belongs to the police power of the state. Morrill v. State, 38 Wis. 428; Commonwealth v. Gardner, 133 Pa. St. 284. It is said in this connection, in the latter •case: “It is this matter of tracking a laboring man or woman into the house and laying siege to him or her by an unsqrupulous and self-possessed stranger, who is .after money, and has no delicate scruples about the manner in which he gets it, that has made the peddler a dread in the country and in the villages, and has led the law-makers in this and other states to put the business under strict regulations where it is not wholly forbidden.”
The peddler, such as this defendant was shown to be, interferes with the legitimate trade of the local merchant, and, if he is to be allowed to do this free from all restraint of a license tax, it would be an unjust discrimination in his favor, to the great injury of the legitimate retail dealer. I think that the conviction of defendant was right, and that the judgment should, therefore, be affirmed.